J-S16045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TRAVON JOHNSON                             :
                                               :
                       Appellant               :   No. 1306 MDA 2021

          Appeal from the Judgment of Sentence Entered July 19, 2021
               In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0004250-2020


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                      FILED: OCTOBER 11, 2022

        Travon Johnson appeals from the judgment of sentence imposed

following a jury finding him guilty of aggravated assault, procurement/use of

a weapon as an inmate, and simple assault.1 For these offenses, Johnson was

sentenced, after a subsequent modification, to an aggregate incarceration

term of five to ten years. On appeal, Johnson primarily challenges the lower

court’s later amendment of his sentence, as it significantly increased the

amount of time he would spend incarcerated. In addition, Johnson challenges

the weight of the evidence utilized to adjudicate his guilt and further contests

the court’s granting of a motion in limine filed by the Commonwealth. After a

thorough review of the parties’ submissions as well as the record, we are
____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1See 18 Pa.C.S.A. § 2702(a)(4); 18 Pa.C.S.A. § 5122(a)(2); and 18 Pa.C.S.A.
§ 2701(a)(1), respectively.
J-S16045-22



unable to find any evidence that, in modifying his sentence, the court complied

with the notice requirement contained in 42 Pa.C.S.A. § 5505. Therefore, we

are compelled to vacate Johnson’s judgment of sentence and remand.

      As cogently summarized by the trial court:

             On August 12, 2020, Correctional Officer Dough Lehman …
      was assigned to the D Block of Dauphin County Prison. When
      [O]fficer Lehman reached the end of the block, he observed two
      inmates “locked up” as if they were “horseplaying.” One inmate,
      [Trevetres] Kendrick, was against the wall and the other,
      [Johnson], was huddled into him with his head buried in his chest.
      The two inmates did not respond to [O]fficer Lehman’s commands
      to stop. Officer Lehman called for all available guards to respond.
      Officer Lehman, along with other officers, entered the cell and
      attempted to pull … Kendrick and [Johnson] apart. It took two
      officers to pull [Johnson] off … Kendrick. The officers pulled
      [Johnson] out of the cell through the door. At that point, someone
      yelled that there was a shank. Officers were able to put [Johnson]
      on the floor to handcuff him. Officer Lehman observed dots of
      blood on … Kendrick’s shirt when [Johnson] was pulled off him.
      [Johnson] was then escorted to another cell block. Officer Lehman
      testified that … prior to this incident, there were no weapons laying
      on the floor of the cell block.

             Officer Kasey Sharp … responded to the all guards call for
      this incident. Officer Sharp observed two inmates inside the cell
      just standing by the wall embraced with each other. Officer Sharp
      testified that the inmates did not stop what they were doing when
      asked to. The officers had to physically remove [Johnson] from …
      Kendrick. As the other officers restrained [Johnson] outside of the
      cell, Officer Sharp remained inside the cell with … Kendrick. . . .
      Kendrick was frazzled, had his hands up, and kept repeating that
      [Johnson] had stabbed him. Officer Sharp observed blood on …
      Kendrick’s hands.

            Officer Pamela Arbogast also responded to the all guards call
      on the day of the incident. Officer Arbogast did not enter the cell[.
      H]owever, she observed the other officers bring [Johnson] out of
      the cell and take him to the ground to be handcuffed. Officer
      Arbogast observed a shank right by his hand as he was on the


                                      -2-
J-S16045-22


     ground. The shank appeared to be a piece of wire, probably from
     the fence, with a ripped piece of a sheet wrapped around it and a
     loop on the end. Officer Arbogast testified that the shank was not
     on the ground before [Johnson] was taken out of the cell and
     placed on the ground. Officer Arbogast picked up the shank and
     gave it to a sergeant. Officer Arbogast observed blood on …
     Kendrick’s face.

           Lieutenant Kyle Bahoric responded to the all guards call on
     the day of the incident. Lieutenant Bohoric observed a struggle
     between officers and an inmate when he arrived at the cell.
     Lieutenant Bohoric observed that [Johnson] was “prepared” by
     having his face and head covered by a sheet or shirt. Lieutenant
     Bohoric did not observe any injuries on [Johnson].

           Katelyn Wright …, a registered nurse with PrimeCare, was
     working at Dauphin County Prison on the day of the incident. …
     Wright observed that … Kendrick had multiple puncture wounds
     and scratches to his left forearm, left shoulder, above the left ear,
     and his forehead.

           … Kenrick, the victim in this matter, testified that he does
     not remember who his cellmate in Dauphin County Prison was,
     who [Johnson] is, or what happened during the incident. …
     Kendrick further testified that he did not have injuries that day.
     On August 19, 2020, … Kendrick placed a phone call regarding this
     incident[. H]owever, he testified that he does not remember
     making that call. … Kendrick went on to testify that he was not
     attacked and that he never sought treatment for his injuries. …
     Kendrick could not explain how he had sustained the injuries that
     … Wright observed, documented, and treated on the day of the
     incident.

           Approximately two weeks before trial, [Johnson] spoke to
     Officer Lehman about this case, stating that he knows no one saw
     him with the shank in his hand and that he was looking for the
     loophole for the case. [Johnson] also spoke with Officer Sharp.
     [Johnson] stated to Officer Sharp that he heard from his attorneys
     that Officer Sharp had been lying about what he observed the day
     of the incident. [Johnson] further questioned Officer Sharp if he
     had seen [Johnson] stab … Kendrick or if he had seen [Johnson]
     with a weapon. [Johnson] told Officer Sharp, “anybody can get it
     at any time, to – like Freddy Krueger said, don’t sleep.”


                                     -3-
J-S16045-22



Trial Court Opinion, 12/7/21, 2-4 (record citations omitted).

      Ultimately, a jury found Johnson guilty of the three offenses identified,

supra. At his initial sentencing, the court sentenced him to two to four years

of incarceration for the aggravated assault charge and one-and-a-half to three

years of incarceration for the weapons charge, with the simple assault charge

carrying no further penalty. The sentences were ordered to run concurrent to

each other, but consecutive to the time he was serving on various other

dockets.

      Following   sentencing,   Johnson    filed   a   post-sentence   motion.

Approximately two weeks after this filing, the court, without any submission

from the Commonwealth, amended Johnson’s sentence, by way of a new

order, to forty to eighty months of incarceration for the former crime and

twenty to forty months for the latter, with both counts now ordered to run

consecutive to one another (in addition to being consecutive to the time he

was already serving in unrelated cases). The court reasoned that its original

sentencing scheme represented a downward departure from the sentencing

guidelines, but that it never noted, on the record, any specific reasons for

deviating from these guidelines. Therefore, pursuant to 42 Pa.C.S.A. § 5505,

it vacated its prior order and sentenced Johnson within the standard range of

the guidelines. In effect, the new sentence was, in the aggregate, five to ten

years of incarceration.

      After the court modified Johnson’s sentence, he filed a motion for leave

to file a supplemental post-sentence motion, which was granted. Johnson then

                                     -4-
J-S16045-22



filed a supplemental post-sentence motion, which was ultimately denied.

      In response to this denial, Johnson filed a timely notice of appeal.

Thereafter, the relevant parties complied with their obligations under

Pennsylvania Rule of Appellate Procedure 1925, so this appeal is ripe for

review.

      On appeal, Johnson presents three issues:

      1. Did the trial court err in resentencing Johnson sua sponte by
         court order without giving him and his counsel an opportunity
         to argue his case?

      2. Did the trial court err in accepting the jury verdict, which went
         against the weight of the evidence, specifically failing to
         establish that Johnson assaulted the victim with a weapon?

      3. Did the trial court err in granting the Commonwealth’s motion
         in limine, allowing prejudicial testimony which served no
         legitimate purpose?

See Appellant’s Brief, at 4.

      In Johnson’s first claim, he contends that the court should not have

issued a second sentencing order that greatly increased his incarceration term

without, at a minimum, him being given the opportunity to be heard. Johnson

bolsters his assertion by indicating that, prior to sentencing, a court is

supposed to hold a proceeding that delves into facts relevant to the sentence,

gives the defendant a right to make a statement, and allows the court to hear

argument from the defendant and the Commonwealth about various

sentencing alternatives. See 42 Pa.C.S.A. § 9752(a)(1-3); see also

Pa.R.Crim.P. 704(C)(1) (establishing that a defendant is allowed the


                                     -5-
J-S16045-22


opportunity to make a statement on his behalf and that the parties may

present information and argument relevant to sentencing). Moreover, Johnson

lists several bases for sentence mitigation that his counsel adduced at the

original sentencing hearing. See Appellant’s Brief, at 14-15 (writing that

Johnson had been shot at age 11 and never received counseling to deal with

this incident, spent most of his life incarcerated, and was a father to a three-

year-old-daughter) (citations to the sentencing hearing omitted). At that same

hearing, the court favorably acknowledged Johnson’s cooperation throughout

the course of his trial.

      Generally speaking, “a court upon notice to the parties may modify or

rescind any order within 30 days after its entry, notwithstanding the prior

termination of any term of court, if no appeal from such order has been taken

or allowed.” 42 Pa.C.S.A. § 5505 (emphasis added). Johnson does not dispute

that the court’s modification occurred within thirty days of the issuance of the

original sentencing order. Furthermore, Johnson concedes that there was no

appeal from the original sentencing order that could serve to remove the lower

court’s jurisdiction over the matter. Finally, Johnson acknowledges that his

present sentences are both within the standard range of their respective

guidelines.

      Despite these concessions, Johnson’s brief emphasizes that the court’s

issuance of the present sentencing order, without any forewarning apparent

in the record, left him without the opportunity to respond. As best can be


                                     -6-
J-S16045-22


discerned from the record, Johnson was sentenced on July 19, 2021. Johnson

filed a post-sentence motion on July 29, 2021. The court issued an order on

August 2, 2021, which required the Commonwealth to respond to Johnson’s

post-sentence motion within thirty days of that order. Then, on August 11,

2021, the court issued another order that vacated the prior sentencing order

and simultaneously imposed new sentences.

      Even in cases where there is a clear mistake apparent in a sentencing

order, the court is obligated “to give notice as required by 42 Pa.C.S.[A.] §

5505 to both the defendant and the district attorney of the proposed changes

and an opportunity to respond to those changes.” Commonwealth v. Blair,

230 A.3d 1274, 1277 (Pa. Super. 2020). “Not only is such a notice required

by 42 Pa.C.S.[A.] § 5505, [but] the sentencing process must also satisfy due

process, which similarly requires a notice and opportunity to respond.” Id.

(citations omitted).

      As such, sentence modification may only happen if all parties are notified

prior to the amendment taking place. See id. (requiring the lower court to

declare its intention prior to altering a sentence). Acting in contravention of

Section 5505, which explicitly requires prior notice, “is inconsistent with the

accused being present at every vital stage of the criminal process.” Id.

(citation and internal quotation marks omitted). Stated succinctly, “if the

sentence is modified without giving notice, it is without effect.” Id. (citation

omitted).


                                     -7-
J-S16045-22


Here, we see nothing in the record to evidence that Johnson received prior

notice of the court’s desire to modify his sentence or that he had a

corresponding ability to respond prior to the issuance of that order.

Accordingly, we vacate Johnson’s judgment of sentence and remand for

resentencing so that the lower court can follow the dictates of Section 5505.

      Despite our vacation of the judgment of sentence, we note that

Johnson’s two other issues presented warrant no relief. First, Johnson claims

that the verdict was against the weight of the evidence insofar as the evidence

failed to demonstrate that he assaulted the victim with a weapon.

      As with all weight of the evidence claims,

      our role [as an appellate court] is not to consider the underlying
      question of whether the verdict was against the weight of the
      evidence. Rather, we are to decide if the trial court palpably
      abused its discretion when ruling on the weight claim. When doing
      so, we keep in mind that the initial determination regarding the
      weight of the evidence was for the factfinder. The factfinder was
      free to believe all, some or none of the evidence. Additionally, a
      court must not reverse a verdict based on a weight claim unless
      that verdict was so contrary to the evidence as to shock one's
      sense of justice.

Commonwealth v. Habay, 934 A.2d 732, 736-37 (Pa. Super. 2007)

(citations omitted).

      For aggravated assault, the only specific verdict Johnson challenges, the

Commonwealth was required to prove, beyond a reasonable doubt, that

Johnson “attempt[ed] to cause or intentionally or knowingly cause[d] bodily

injury to another with a deadly weapon[.]” 18 Pa.C.S.A. § 2702(a)(4).

Johnson admits that the testimony reflects that a weapon was found near

                                     -8-
J-S16045-22


Johnson, but it was not uncovered on his person. Furthermore, at trial, the

victim, Kendrick, denied that Johnson had used a weapon on him or had any

intent to hurt him. In addition, no one testified to seeing the stabbing. As

such, the testimony merely reflected he was found in the vicinity of a weapon,

but nothing more.

      Distilled down, Johnson avers that the Commonwealth never proved

that “he acted with a specific intent to cause such injury,” Commonwealth

v. Sanders, 627 A.2d 183, 186 (Pa. Super. 1993) (citation omitted), which

he suggests is required for the offense of aggravated assault. “A person acts

intentionally with respect to a material element of an offense when … it is his

conscious object to engage in conduct of that nature or to cause such a result.”

Id. (citation omitted) (alteration in original). However, “[c]riminal intent may

be proved by direct or circumstantial evidence.” Id. (citation omitted).

      The court concluded that the Commonwealth presented enough

circumstantial evidence so as not to shock one’s sense of justice. In effect,

the Commonwealth demonstrated, beyond a reasonable doubt, that Johnson

was   guilty   of   aggravated      assault   because   he   intentionally,   albeit

circumstantially, injured Kendrick with a deadly weapon. We see no abuse of

discretion in this determination.

      The first officer on the scene, Officer Lehman, saw that “one inmate

[(Kendrick)] was against the wall. The other one [(Johnson)] was … huddled

into him. Like, his head was buried in his chest[.]” N.T., 4/12/21, at 20-21.


                                        -9-
J-S16045-22


Sensing something was wrong and after calling for backup, the officers, in

separating the two, observed blood on Kendrick’s shirt and hands. See id., at

28, 44.

      Although routine inspections of Johnson’s cell and adjacent area had

been performed that day, there were no weapons found at any point prior to

the incident between Johnson and Kendrick. See id., at 28, 44. As Johnson

was being handcuffed, one of the officers noted that there “was a shank right

by [Johnson’s] hand.” Id., 55. When Kendrick received medical treatment, it

was reported by a nurse that he had multiple puncture wounds and scratches

over his body. See id., at 84-86.

      While Kendrick, at trial, did not remember what had happened, stating

that Johnson did not attack him, see id., at 95-96, 102, the officers’

voluminous testimonies contradicted Kendrick’s latter assertion. As cited,

supra, the officers unambiguously recalled that Johnson and Kendrick had to

be removed from one another and that, thereafter, Kendrick was bleeding and

treated accordingly for, inter alia, stab wounds. Additionally, the officers

emphasized that there were no weapons in the area prior to this altercation

between Johnson and Kendrick.

      As circumstantial evidence can be used to demonstrate intent, it was

clearly not an abuse of discretion for the lower court to determine that there

was no validity to Johnson’s weight of the evidence assertion. In summary,

the officers saw a skirmish between Johnson and Kendrick, recognized that


                                    - 10 -
J-S16045-22


Kendrick was bleeding and required treatment from puncture wounds, and

while Johnson was being handcuffed, discovered a weapon on the ground, in

the form of a shank, that was close in proximity to Johnson. Under this factual

backdrop, the aggravated assault verdict does not shock the conscience, and

Johnson’s claim fails.

      In his remaining issue, Johnson believes that the lower court erred in

granting the Commonwealth’s motion in limine, which sought to allow certain

statements he made to Commonwealth witnesses following jury selection in

this case.

      A challenge to a motion in limine ruling requires application of our well-

settled standard of review:

      When ruling on a trial court's decision to grant or deny a motion
      in limine, we apply an evidentiary abuse of discretion standard. A
      trial court has broad discretion to determine whether evidence is
      admissible, and a trial court's ruling regarding the admission of
      evidence will not be disturbed on appeal unless that ruling reflects
      manifest unreasonableness, or partiality, prejudice, bias, or ill-
      will, or such lack of support to be clearly erroneous.

Commonwealth v. Belani, 101 A.3d 1156, 1160 (Pa. Super. 2014) (citations

and quotation marks omitted).

      The first statement involved Johnson asking a correctional officer if

anyone had seen him with a shank in his hand. See Motion in Limine, Ex. A.

In addition, Johnson, to this same individual, indicated that he was trying to

find a loophole for his case. See id. In the second statement, which involved

another correctional officer, Johnson confronted this individual, accusing her


                                     - 11 -
J-S16045-22


of lying. See id., Ex. B. As reported, Johnson stated that the officer “said [he]

stabbed [his] cellie in his sleep and [he] ain’t do that shit.” Id. Johnson then

told the officer that she never saw him with a weapon or stab Kendrick.

Johnson finished the conversation by remarking: “Just like Freddy Krueger

said don’t sleep[.]” Id.

       Johnson acknowledges that relevant evidence is admissible, see Pa.R.E.

401, 402, but pursuant to Pa.R.E. § 403, contends that his statements’

probative value was outweighed by the danger of unfair prejudice. Johnson

believes that the statements merely implied his criminal intent, but did not

act as “an admission” and “served no probative value in the Commonwealth’s

case.” Appellant’s Brief, at 23-24. While the lower court considered Johnson’s

statements as establishing consciousness of guilt, it “did not give a

consciousness of guilt instruction.”2 Id., at 24.

       The Commonwealth is allowed to demonstrate consciousness of guilt in

cases where a defendant has attempted to intimidate or influence witnesses.

See Commonwealth v. Lark, 543 A.2d 491, 500 (Pa. 1988) (citation

omitted). Paralleling the statement attached to the motion in limine, the one

officer testified that, just prior to trial, Johnson “made statement of that he

knows nobody saw the shank in his hand and that he was looking for a

loophole for the case.” N.T., 4/21/21, at 31. Similarly, another officer testified


____________________________________________


2 Johnson does not explain or indicate why such an instruction was required
or necessary.

                                          - 12 -
J-S16045-22


that Johnson conveyed to her that she “had been lying about what [she] had

[seen], and then [Johnson] questioned the fact of if [the officer] saw him

actually stab Kendrick or if I saw him with a weapon.” Id., at 46-47.

Immediately thereafter, Johnson made a Freddy Krueger reference about not

sleeping because anyone can “get it at any time.” Id., at 47.

      The lower court remarked in addressing Johnson’s claim:

            The concern here is that the statements would be prejudicial
      as discussing these statements would lead the jury to believe that
      [Johnson] was still incarcerated. However, the trial was for
      charges that took place while [Johnson] was incarcerated. The
      jury was aware that [Johnson] had been incarcerated at the time
      the incident took place. Further these statements show a
      consciousness of guilt as they show that [Johnson] was
      threatening or intimidating the witnesses, the officers, for his trial.

Trial Court Opinion, 12/7/21, at 9.

      We disagree with Johnson’s supposition that neither statement was

relevant. Clearly, by their very verbiage, Johnson’s statements intended to

influence or manipulate Commonwealth witnesses into either clouding the

narrative of what those witnesses saw as fact witnesses to the crimes Johnson

had been charged or, in the latter statement’s case, could be, in part, implicitly

construed as a threat. Therefore, it must be discerned whether admittance of

these statements constituted unfair prejudice.

      Unfair prejudice “means a tendency to suggest decision on an improper

basis or to divert the jury's attention away from its duty of weighting the

evidence impartially.” Commonwealth v. Dillon, 925 A.2d 131, 141 (Pa.

2007).

                                      - 13 -
J-S16045-22


        Evidence will not be prohibited merely because it is harmful to the
        defendant. This Court has stated that it is not required to sanitize
        the trial to eliminate all unpleasant facts from the jury's
        consideration where those facts are relevant to the issues at hand
        and form part of the history and natural development of the
        events and offenses for which the defendant is charged.

Id.

        Although Johnson’s statements were certainly harmful, other than

making a few bald or cursory assertions, he has not saliently established that

their contents improperly suggested a decision or prevented the jury from

impartially weighing the evidence it had received. As such, when looking at

the statements, both singularly and in tandem with one another, he has failed

to demonstrate that he suffered unfair prejudice because they were admitted.

        While we agree with Johnson that “[n]either statement was an

admission,” Appellant’s Brief, at 26, given the broad discretion afforded to

lower courts in making evidentiary determinations, the court’s finding that he

attempted to influence the Commonwealth’s witnesses by making these

statements was not an abuse of discretion. Accordingly, no relief is due.

        Given our holding as to his first claim, as established, supra, we vacate

the judgment of sentence and remand for proceedings consistent with Section

5505.

        Judgment    of   sentence    vacated.   Case    remanded.     Jurisdiction

relinquished.




                                       - 14 -
J-S16045-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2022




                          - 15 -